ACCEPTED
                                                                                      03-14-00668-CV
                                                                                             4270017
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 2/24/2015 7:07:44 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                      IN THE COURT OF APPEALS
                      THIRD DISTRICT OF TEXAS
                                                                      FILED IN
                                                               3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
RAFAEL MONTEZ DA OCA                   §
                                                               2/24/2015 7:07:44 PM
v.                                     §           NUMBER    03-14-00668-CV
                                                                 JEFFREY D. KYLE
                                                                       Clerk
EDUARDO GUTIERREZ                      §


 SECOND MOTION TO EXTEND TIME FOR FILING APPELLANT’S BRIEF


     Pursuant to Rules 38.6(d) and 10.5(b), Texas Rules of
Appellate Procedure, Appellant respectfully moves for an
extension of time to file appellant’s brief herein, and in
support of said motion would show the following:


                                      I.
     The   current    deadline    for       the    filing    of   appellant’s
brief is FEBRUARY 17, 2015.


                                    II.
     Appellant’s      seeks   a   6    days       extension    of    time   for
filing appellant’s brief, i.e. to FEBRUARY 23, 2015.


                                  III.
     One   previous     extension      of   time     to   file    appellant’s
brief has been sought and granted.


                                    IV.
     The facts relied upon to reasonably explain the need
for an extension are as follows:


     1.    This   was    a    complicated         civil     trial.   The
     appeal involves, among other complicated issues,
    the sufficiency of evidence to support the jury’s
    findings on      several      special issue submitted         to
    the jury.


    2.   Since      the    date    of    the     first    extension
    Counsel   has    had   numerous      court     appearances    in
    Williamson, Travis, Burnet and Comal counties.


    3.   Counsel for appellant has diligently worked
    on preparation of the brief in this case and is
    very close to finishing the brief but needs the
    additional time requested to complete the brief.


    4.   Counsel      assures      the     Court    and     opposing
    counsel     thatr      no     additional       requests      for
    extension will be requested.


    WHEREFORE,      appellant      prays    that     this    Motion    For
Extension of Time to File Appellant’s Brief be granted and
that the deadline for filing appellant’s brief be extended
to FEBRUARY 23, 2015.


                                           RESPECTFULLY SUBMITTED

                                           /s/ Ray Bass
                                           ________________________
                                           RAY BASS, ATTORNEY
                                           SBN 01884000

                                           120 WEST 8TH STREET
                                           GEORGETOWN, TEXAS 78626
                                           TEL. 512-863-8788
                                           FAX 512-869-5090

                                           ATTORNEY FOR APPELLANT
                      IN THE COURT OF APPEALS

                      THIRD DISTRICT OF TEXAS


RAFAEL MONTEZ DA OCA                §
v.                                  §        NUMBER 03-14-00668-CV
EDUARDO GUTIERREZ                   §

                       CERTIFICATE OF SERVICE

       A copy of the foregoing Motion For Extension Of Time
To File Appellant’s Brief was served on FEBRUARY 24, 2015,
in    compliance    with   Rule   9.5,   Texas   Rules    of   Appellate
Procedure and in compliance with Third Court of Appeals
Local Rule 3(c), on MR PAUL MORIN, ATTORNEY FOR APPELLEE,
505     W.   14TH    STREET,      AUSTIN,    TEXAS       78701,   EMAIL
pmorin@austin.rr.com..

                                                 /s/ Ray Bass
                                                 ___________________
                                                 RAY BASS
                     IN THE COURT OF APPEALS
                     THIRD DISTRICT OF TEXAS


RAFAEL MONTEZ DA OCA            §
v.                              §       NUMBER 03-14-00668-CV
EDUARDO GUTIERREZ               §

                    CERTIFICATE OF CONFERENCE


     Counsel for the appellant has conferred with Mr. Paul
Morin, counsel for Appellee, regarding the merits of this
SECOND MOTION TO EXTEND TIME FOR FILING APPELLANT’S BRIEF
and counsel for appellee indicated that he does not opposes
the request for a 6 day extension.



                                     /s/ Ray Bass
                                     ________________________
                                     RAY BASS, ATTORNEY
                    IN THE COURT OF APPEALS
                    THIRD DISTRICT OF TEXAS


RAFAEL MONTEZ DA OCA           §
v.                             §       NUMBER 03-14-00668-CV
EDUARDO GUTIERREZ              §

     ORDER ON APPELLANT’S MOTION FOR EXTENSION OF TIME
                 TO FILE APPELLANT’S BRIEF


     On this ____ day of ____________________, 2015, came
on to be considered the Motion For Extension Of Time To
File Appellant’s Brief; and the court, having considered
said motion, finds that it should be and is hereby GRANTED.


     It is, therefore, ordered that Appellant shall have
until FEBRUARY 23, 2015, to file appellant’s brief herein.


                          __________________________________
                          Justice, Third Court Of Appeals